Citation Nr: 0715284	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  94-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 24, 
1986, for service connection for migraine headaches.  

(The issues of entitlement to an increased evaluation for 
status post laminectomy for herniated disc, L5-S1 with 
chronic pain and numbness of the left lower extremity with 
left foot drop, entitlement to an increased evaluation for 
migraine headaches, entitlement to service connection for 
hemorrhoids, entitlement to service connection for eye 
disability, entitlement to service connection for cervical 
disc herniation with radiculopathy to the left upper 
extremity, and entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person for residuals of back surgery conducted in 1996 are 
adjudicated in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which awarded service connection for 
migraine headaches, effective December 20, 1998.  The veteran 
appealed the effective date assigned.   

In a March 2000 decision, the Board denied the veteran's 
earlier effective date claim.  However, in December 2000, the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion for remand, vacated, in part, 
the March 2000 Board decision, and remanded the case for 
further development.  

In an August 2001 decision, the Board granted an effective 
date of December 24, 1986, but no earlier, for the award of 
service connection for migraine headaches.  The veteran again 
appealed to the Court.  In December 2003, the Court ordered 
that the August 2001 decision of the Board vacated to the 
extent that it denied an effective date earlier than December 
24, 1986 and remanded the case for further development.  The 
case is now again before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Court noted that the veteran was never informed of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
subsequent statutory and regulatory obligations of VA to 
notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2006).  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to the issue on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder and ensure 
that all notification and development action 
required by 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159 (2006) are fully complied with and 
satisfied.  Specifically, the RO should:

(a) Notify the veteran of the information and 
evidence necessary to substantiate his claim of 
entitlement to an earlier effective date than 
December 24, 1986, for the award of service 
connection for migraine headaches.  

(b) Notify the veteran of the information and 
evidence he is responsible for providing;

(c) Notify the veteran of the information and 
evidence VA will attempt to obtain, e.g., that VA 
will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department 
or agency and will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency; and

(d) Request that the veteran provide any evidence 
in his possession that pertains to his claim.

2.  The RO should then readjudicate the issue on 
appeal.  If the decision remains adverse to the 
veteran, he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits, to include the applicable law 
and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




